Citation Nr: 1806382	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-05 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an rating in excess of 10 percent for coronary artery disease (CAD), status post coronary artery bypass graft, evaluated as 10 percent disabling prior to January 7, 2015 and as 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1960 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim for service connection for coronary artery disease and assigned the Veteran a 10 percent disability rating.  

In a February 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  Such a hearing was scheduled for January 2018 to address the Veteran's claims.  However, the Veteran failed to appear for this scheduled hearing.  Therefore, any request for such a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2017).

The Board notes that the Veteran had previously sought an earlier effective date for his service-connected CAD.  However, the Veteran withdrew the claim in a December 2017 statement.  As such, only the increased rating claim remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher ratings for his service-connected CAD, status post coronary artery bypass graft.  Subsequent to the most recent Supplemental Statement of the Case, issued in November 2017, additional pertinent medical evidence was received by VA.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  While the Board is cognizant that 38 U.S.C.       § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C. § 7105(e) (2012); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case.  Here, the Veteran's newly submitted medical evidence came from Veteran's Health Administration (VHA), not the Veteran himself.  Therefore, the provision of automatic waiver is not applicable in this case.

This procedural right of initial AOJ review has not been waived by the Veteran or representative.  Thus, the claim will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Review all evidence added to the electronic file since the November 2017 Supplemental Statement of the Case that pertains to the claims or issues on appeal, including but not limited to VA treatment records from 2010 through 2017 at the Houston VA Medical Center (VAMC).

2.  After undertaking any additional development which may be necessary, including another VA examination if required, readjudicate the claim on appeal to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished another Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




